People v Molinaro (2016 NY Slip Op 05174)





People v Molinaro


2016 NY Slip Op 05174


Decided on June 29, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2014-11318
 (Ind. No. 226/14)

[*1]The People of the State of New York, respondent, 
vJason S. Molinaro, appellant.


Thomas N. N. Angell, Poughkeepsie, NY (Steven Levine of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J.), rendered November 18, 2014, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that the County Court erred in denying his request, pursuant to 7 NYCRR 1900.4(c)(1)(iii), for a document specifying the section and subdivision of the Penal Law under which he was convicted. However, the defendant's sentence and commitment specifies the section and subdivision of the Penal Law under which he was convicted, as required by CPL 380.65, so his sentence and commitment fulfills the requirements of 7 NYCRR 1900.4(c)(1)(iii) (see People v Jackson, 136 AD3d 1056, 1057; People v Lynch, 121 AD3d 717, 718-719). There was, therefore, no need to provide the defendant with a separate document of the type described in 7 NYCRR 1900.4(c)(1)(iii) (see People v Ellis, 123 AD3d 1054; People v Nelson, 121 AD3d 719, 720; People v Lynch, 121 AD3d at 719).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court